Citation Nr: 9912438	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  95-03 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for a skin disorder due 
to Agent Orange exposure.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from June 1994 and July 
1994 rating decisions by the Philadelphia, Pennsylvania RO.  


FINDINGS OF FACT

1.  The claims for entitlement to service connection for a 
psychiatric disorder and a respiratory disorder are not 
accompanied by any medical evidence to support those 
allegations.

2.  The claims for entitlement to service connection for a 
psychiatric disorder and a respiratory disorder are not 
plausible.

3.  The veteran had active service in Vietnam during the 
Vietnam era.

4.  The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.

5.  Although there is medical evidence of record indicating 
that the veteran was diagnosed with rosacea upon VA 
examination in August 1996, there is no medical evidence that 
this disorder is related to exposure to herbicide agents used 
in Vietnam.

6.  The claim for entitlement to service connection for a 
skin disorder due to Agent Orange exposure is not plausible.



CONCLUSIONS OF LAW

1.  The claims for entitlement to service connection for a 
psychiatric disorder and a respiratory disorder are not well 
grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

2.  The claim for entitlement to service connection for a 
skin disorder due to Agent Orange exposure is not well 
grounded.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 1991); 38 
C.F.R. §§ 3.303, 3.307(a), 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

February 1965 and November 1965 pre-induction examination 
reports note no complaints or findings of a psychiatric 
disorder, a respiratory disorder, or a skin disorder.  The 
veteran was found to be physically qualified for service.

The veteran was seen on several occasions during active 
service for various complaints.  A September 1967 service 
medical record notes that the veteran was seen for 
superficial desquama hives on the bottoms of both feet.

An October 1967 separation examination report notes no 
complaints or findings of a psychiatric disorder, a 
respiratory disorder, or a skin disorder.  The veteran was 
found to be physically qualified for separation.

In December 1993, the veteran submitted a claim for service 
connection for a psychiatric disorder (characterized as 
depression), a respiratory disorder and a skin disorder due 
to exposure to Agent Orange.  In his claim, the veteran noted 
that his respiratory disorder and his skin disorder were not 
manifested until after service.

In a September 1993 letter, Harold Kreithan, M.D.-the 
veteran's private physician-noted that he first saw the 
veteran in May 1988.  At that time, the veteran reported a 
history of asthma since 1983 and was found to have multiple 
allergies.  Dr. Kreithan noted a current diagnosis of severe 
bronchial asthma.

The evidence of record notes that the veteran was granted 
Social Security disability benefits by a decision dated in 
June 1994.  The medical records considered in the June 1994 
decision note that the veteran was seen with various 
complaints from 1991 to 1996.  Diagnoses included major 
depressive disorder and bronchial asthma.  Specifically, a 
February 1992 letter from Dr. Kreithan notes a diagnosis of 
severe respiratory allergy leading to severe bronchial 
asthma.  In an August 1993 letter, Betty Karron, M.D.-the 
veteran's private physician-noted that she first evaluated 
the veteran in January 1993.  At that time, the veteran was 
suffering from a non-psychotic major depressive illness.

In a July 1994 letter, Dr. Karron indicated that the veteran 
first noted his depressive illness in July 1992.  Current 
diagnoses included: severe, nonpsychotic major depressive 
disorder; dependent personality disorder; and asthma.

During an August 1996 VA special psychiatric examination, the 
veteran stated that he first sought psychiatric treatment "a 
few years ago."  His wife reported her belief that the 
veteran "saw some doctors while he was still in the military 
service about some mental problems and that his parents tried 
to get him to see doctors about his behavior in the period of 
time immediately following his discharge."  Upon 
examination, the veteran's affect was obviously flattened and 
demonstrated almost a complete apathy and disinterest.  
Hallucinations and delusional thought processes were reported 
as existing in the past, but the veteran did not appear to 
experience them currently.  The examiner noted that the 
veteran's symptoms were not sufficient to warrant a diagnosis 
of post-traumatic stress disorder.  The examiner opined that 
"the most likely diagnosis . . . would be that of 
schizophrenia.  It is possible, however, that this is a 
psychotic illness of an affective type."

An August 1996 VA general medical examination report notes 
the veteran's complaints of an occasional episode of wheezing 
approximately one time per week which is usually related to 
the weather.  The veteran indicated that he uses an inhaler 
during these wheezing episodes.  Examination revealed no 
cough or expectoration.  There were normal diaphragmatic 
excursions.  The chest was clear to auscultation and 
percussion.  The veteran could easily climb a flight of 
stairs.  A chest x-ray revealed clear lungs.  Diagnosis 
included mild asthma.

During an August 1996 VA special dermatology examination, the 
veteran reported that, while he was in Vietnam, he had 
occasional episodes of a painful dermatitis that involved the 
face, especially the forehead and chin.  The dermatitis was 
described as erythematous papules and lumps.  The veteran did 
not know if he was ever treated for a skin disorder during 
service.  The veteran also reported that he had skin cancer 
on his nose in 1995.  Examination revealed generalized 
erythematous telangiectatic blood vessels of the central 
face, especially the nose and chin.  There were no papules or 
pustules present.  A scar was noted on the dorsum of the 
nose.  Diagnoses included: rosacea, with probably occasional 
papulocystic rosacea being present, but none present now; and 
a history of skin cancer, exact diagnosis unknown, probably 
basal cell carcinoma.

Analysis

Psychiatric Disorder

The veteran contends that the RO erred by failing to grant 
service connection for a psychiatric disorder.

A claimant seeking benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well-grounded claim; that is, a claim which is plausible.  
If he has not presented a well-grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim as any such additional development 
would be futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
As explained below, the Board finds that the appellant's 
claim for service connection for a psychiatric disorder is 
not well grounded.

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The determination of whether a claim is 
well grounded is legal in nature.  King v. Brown, 5 Vet. 
App. 19 (1993).  A well-grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy, supra.  To be well grounded, a claim must 
be accompanied by supportive evidence, and such evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a).  Lathan v. Brown, 
7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

In the case at hand, the evidence includes no clinical 
reports indicating that the veteran indeed has a psychiatric 
disorder attributable to military service.  In fact, a review 
of the claims file does not reveal any contemporaneous report 
of the existence of a psychiatric disorder during service.  
Additionally, the post-service records reflect the presence 
of a psychiatric disorder more than 15 years after service, 
but they do not medically link it to service.  To be well 
grounded, claims must be supported by evidence, not just 
allegations.  Tirpak, supra.  The veteran says that he has a 
psychiatric disorder related to service, but he has failed to 
submit competent medical evidence to support his allegations.  
Absent any competent medical evidence showing a relationship 
between service and the recently demonstrated psychiatric 
disorder, the Board finds that a well-grounded claim of 
service connection has not been presented.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Grivois v. Brown, 6 Vet. App. 
136 (1994); Caluza, supra.

Respiratory Disorder

The veteran contends that that the RO erred by failing to 
grant service connection for a respiratory disorder.  

Again, the threshold question to be answered is whether the 
veteran has presented a well-grounded claim.  38 U.S.C.A. § 
5107 (West 1991).  As explained below, the Board finds that 
the appellant's claim for service connection for a 
respiratory disorder is not well grounded.

With the above in mind, the Board notes that no chronic 
respiratory disorder was diagnosed during the veteran's 
period of military service.  Furthermore, the record contains 
no evidence of a current diagnosis of a respiratory disorder 
linked to the veteran's military service.  The 1992 diagnosis 
of bronchial asthma has not been linked to the veteran's 
military service.

The veteran contends that he has a respiratory disorder 
related to service.  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit, 
supra; Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
No competent medical evidence has been presented which tends 
to prove that the veteran has a respiratory disorder that is 
related to service.  Therefore, the Board finds that a well-
grounded claim of service connection has not been presented.  
Grottveit supra; Grivois, supra; Caluza, supra.

Skin Disorder Due to Agent Orange Exposure

The veteran contends that service connection is warranted for 
a skin disorder due to Agent Orange exposure.

Regarding the veteran's claim seeking service connection for 
a skin disorder due to Agent Orange exposure, the Board notes 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e), shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41442-41449 
(1996).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).  However, where 
the issue involves a question of medical diagnosis or 
causation as presented here, medical evidence which indicates 
that the claim is plausible is required to set forth a well-
grounded claim.  Grottveit, supra.

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam and is 
thus entitled to a presumption of Agent Orange exposure if he 
has one of the listed diseases.  The Board further notes that 
the medical record indicates the veteran has been diagnosed 
with rosacea upon VA examination in August 1996.  However, 
this diagnosed skin disorder is not a disease listed at 
38 C.F.R. § 3.309(e).  Accordingly, the veteran is not 
entitled to any presumption that his claimed skin disorder is 
etiologically related to exposure to herbicide agents used in 
Vietnam.

Furthermore, having carefully reviewed the entire record, the 
Board finds that there is no medical evidence of record 
suggesting a connection between possible Agent Orange 
exposure and his diagnosed skin disorder.  Accordingly, this 
claim is not well grounded.

Having carefully reviewed the entire record, the Board finds 
that there is no medical evidence of record suggesting a 
connection between the veteran's possible Agent Orange 
exposure and his diagnosed rosacea.  There is simply no 
medical evidence of record supporting the contention that the 
veteran has a skin disorder, to include rosacea, due to Agent 
Orange exposure.

The Board has considered the contentions of the veteran and, 
inasmuch as the veteran is offering his own medical opinion, 
notes that the record does not indicate that the veteran has 
any professional medical expertise.  See Espiritu, supra.  
The veteran's assertions of medical causation alone are not 
probative; lay assertions of medical causation do not 
constitute competent evidence sufficient to render a claim 
well grounded.  Grottveit, supra; Espiritu, supra.

As noted previously, the judicial precedent in Caluza 
requires, for a claim to be well grounded, competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
veteran has provided competent medical evidence that he was 
diagnosed with rosacea in 1996.  The veteran is also entitled 
to a presumption of exposure to herbicides in Vietnam.  
However, there is no medical evidence that the veteran's 
diagnosed skin disorder is etiologically related to exposure 
to Agent Orange in service.  As such evidence has not been 
presented here, the veteran has not submitted a well-grounded 
claim of service connection for a skin disorder due to Agent 
Orange exposure.


ORDER

The claim for entitlement to service connection for a 
psychiatric disorder is denied.

The claim for entitlement to service connection for a 
respiratory disorder is denied.

The claim for entitlement to service connection for a skin 
disorder as due to Agent Orange exposure is denied.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 

